DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the text in the drawings is too small, and the combination of the text size and the shading renders the text illegible. See 37 CFR 1.84(l) and (p)(3).  In addition, drawings are to be numbered using the abbreviation “FIG.”; see 37 CFR 1.84(u)(1). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
There is a hyperlink found at paragraph [0035].

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6, 7, 8, 9, 10, 15, 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the claim is unclear because the language “an aliquot or portion of a cell extract” can be construed in two ways: (i) the sample normalization reagent comprises (a) an aliquot, or (b) a portion of a cell extract; or (ii) the sample normalization reagent comprises (a) an aliquot of a cell extract, or (b) a portion of a cell extract. In addition, regarding the latter interpretation, it is unclear what the difference is between “an aliquot” and “a portion”.
Regarding claims 6 and 7, the language “wherein the synthetic nucleotide comprises” should be “wherein the synthetic nucleic acid comprises”. In addition, “the synthetic nucleotide” (i.e. synthetic 
Regarding claim 8, the language “the reaction mixture” lacks antecedent basis, as claim 1, from which claim 8 depends, does not recite a “reaction mixture”. Further, it is not clear whether “reaction mixture” refers to the mixture of the encapsulated cell and the sample normalization component (step iii), the encapsulated cell and the protease (step v), or the amplification reaction (step vi).
Regarding claim 9, the claim recites “wherein the amplification primers”. Claim 3, from which claim 9 depends, does not recite any amplification primers. Claim 1, from which claim 3 depends, mentions “primers for the target nucleic acid and the exogenous nucleic acid”. It is unclear from the claim language of claim 9 as to which primers recited in claim 1, if any, the “amplification primers” of claim 9 refers.
Claim 10 recites “the RNA”. There is insufficient antecedent basis for this limitation, as no claim in the line of dependency between claims 1 and 10 refer to any RNA.
Claim 15 recites “a cancer cell pre-cancer cell subtype”. This appears to be a grammatical error. Perhaps Applicant meant “a cancer cell or pre-cancer cell subtype”. In addition, it is not clear if the language intends: (i) a cancer cell, or a pre-cancer cell subtype, or (ii) a cancer cell subtype or a pre-cancer cell subtype.
Claim 17 recites “wherein and at least one primer” is grammatically incorrect. Applicant is advised to remove the word “and”.
Claim 18 should refer to step vii, not step iv.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3, from which claim 4 depends, recites “an aliquot or portion of a cell extract”. However, claim 4 recites a “whole cell extract”. A “whole cell extract” is incompatible with “an aliquot or portion of a cell extract”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5, 8, 10-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Babiarz (US 2019/0010543) in view of Abate (US 2018/0216160, IDS reference).
Regarding claim 1, Babiarz disclosed:
i) selecting one or more target nucleic acid sequence of interest; 
Paragraph 0077: “…methods of quantitatively measuring a plurality of genetic targets in a sample for analysis…”.
ii) providing a sample;
Paragraph 0077: “…methods of quantitatively measuring a plurality of genetic targets in a sample for analysis…”.
Regarding the language “wherein the target nucleic acid sequence is complementary to a nucleic acid in a cell”, it is noted that humans and other eukaryotic organisms have a double-stranded genome. Thus, a target on one strand of the genome inherently has a complementary sequence on the other strand. In the case of RNA as a target, RNA inherently has a complementary strand of genomic DNA in the cell in which it exists.
iii) providing a sample normalization component…wherein the normalization component comprises an exogenous nucleic acid having a known sequence; 
Paragraph 0077: “…(i) mixing genetic material derived from the sample for analysis with a plurality of target specific amplification reagents, and a plurality of standard sequences corresponding to the target specific amplification reagent targets…”. 
Paragraph 0509: “The standard sequences can be selected so as to mimic (yet be distinguishable based on nucleotide base sequence) target genomic fragments to be prepared for sequencing by a high throughput genetic sequencing technique. In one embodiment, the standard sequence can be identical to the target genomic fragment excepting one, two, three, four to ten, or eleven to twenty nucleotides.”
iv) providing nucleic acid primers for the target nucleic acid and the exogenous nucleic acid; 
Paragraph 0077: “…(i) mixing genetic material derived from the sample for analysis with a plurality of target specific amplification reagents, and a plurality of standard sequences corresponding to the target specific amplification reagent targets…”.
Paragraph 0512: “…preferably the standard sequence has the exact same primer-binding sites as the analyzed genomic region, i.e., the “target sequence.””
vi) performing a nucleic acid amplification reaction to form an amplification product…said amplification product comprising amplicons of one or more target nucleic acid sequence and an amplicon for the exogenous nucleic acid; 
Paragraph 0077: “…amplifying target regions of the genetic material and the standard sequences to produce target amplicons and standard sequence amplicons…”.
and vii) comparing the amplification products from the target amplicons and the exogenous nucleic acid amplicons and determining the copy number or nucleotide sequence of the target nucleic acid…

Regarding claim 2, Babiarz disclosed (paragraph 0509): “The standard sequences can be selected so as to mimic (yet be distinguishable based on nucleotide base sequence) target genomic fragments to be prepared for sequencing by a high throughput genetic sequencing technique. In one embodiment, the standard sequence can be identical to the target genomic fragment excepting one, two, three, four to ten, or eleven to twenty nucleotides.” See also paragraph 0507: “…a standard sequence for locus A is employed, wherein the standard sequence amplifies with essentially the same efficiency as locus A. Similarly, a standard sequence for locus B is created…”. One of ordinary skill in the art would have understood from this that the standard sequences were both “synthetic” (i.e. “created”) and “known”.
With regard to claim 8, given that Babiarz disclosed (paragraph 0077): “…(i) mixing genetic material derived from the sample for analysis with a plurality of target specific amplification reagents…”, and also disclosed (paragraph 0512) “…preferably the standard sequence has the exact same primer-binding sites as the analyzed genomic region, i.e., the “target sequence.”, and further disclosed that the standards were “created” (i.e. “synthetic”; see discussion of claim 2), Babiarz’s reaction mixture would comprise primers complementary to the synthetic nucleic acid.
With regard to claim 10, Babiarz discloses performing reverse transcription; see paragraph 0096: “In some embodiments, a reverse transcriptase is used produce cDNA amplicons using RNA as a template.” See also paragraph 0546: “In some embodiments, a sample containing RNA (such as mRNA) is amplified using a reverse transcriptase (RT) and the resulting DNA (such as cDNA) is then amplified 
Regarding claims 11-14 and 16, see paragraph 0077: “…measuring the quantity of target amplicons and standard sequence amplicons produced…the measuring of quantity is achieved by counting sequences…the method further includes determining the estimated copy number of at least one chromosome in a sample from which the genetic library was derived, wherein the determination involves comparing the number of sequence reads of a target amplicon with the number of sequence reads of a standard amplicon.” See also paragraph [0549]: “In some embodiments, the method includes determining on a computer one or more characteristics of at least one cell from each embryo based on the amplified products…In some embodiments, the characteristic is selected from the group consisting of aneuploid…monosomy, uniparental disomy, trisomy, tetrasomy…”. These are copy number variations; these also represent mutations.
Regarding claim 15, see paragraph 0411: “In an embodiment, these methods may be used in the case where cells of different genetic constitution may be present in a single individual, such as with cancer…”.
With regard to claim 18, see paragraph 0077: “…measuring the quantity of target amplicons and standard sequence amplicons produced…the measuring of quantity is achieved by counting sequences…the method further includes determining the estimated copy number of at least one chromosome in a sample from which the genetic library was derived, wherein the determination involves comparing the number of sequence reads of a target amplicon with the number of sequence reads of a standard amplicon.”
Regarding claims 19 and 20, see paragraph 0546: “In some embodiments, a sample containing RNA (such as mRNA) is amplified using a reverse transcriptase (RT) and the resulting DNA (such as cDNA) 
Babiarz did not disclose carrying this method out on single cells by encapsulating single cells, providing a protease to lyse the cells as recited in claim 1.
Abate disclosed methods for sequencing analysis of single cells; see abstract: “The methods described herein facilitate high-throughput sequencing of nucleic acid target molecules as well as single cell and single virus genomic, transcriptomic, and/or proteomic analysis/profiling.”
Abate disclosed (paragraph 0033): “Single cells are encapsulated, lysed, and merged with droplets containing unique barcodes and RT-PCR reagents; the droplets are then thermocycled to perform the barcoding reaction prior to breaking the droplets, recovering the nucleic acids, and preparing them for sequencing.”
Abate also disclosed (paragraph 0142): “A first set of microdroplets is prepared, wherein each microdroplet includes cell lysate derived from a single cell, e.g., as a result of treatment with proteinase K (PK).”
Abate disclosed (paragraph 0230): “These cells may be lysed and their nucleic acids barcoded. This process can be performed on a large number of single cells in discrete entities with unique barcode sequences enabling subsequent deconvolution of mixed sequence reads by barcode to obtain single cell information. This strategy, in essence, provides a way to group together nucleic acids originating from large numbers of single cells.”
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify the method of Babiarz by carrying out the assay on single cells, using the cell encapsulation technique of Abate. Abate disclosed that because the nucleic acids from single cells were barcoded, nucleic acids derived from large numbers of single cells could be .

Allowable Subject Matter
Claims 6, 7, 9 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637